UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 10-2186


In re:   DOLORES F. ANDERSON; DODIE ANDERSON FOUNDATION,

               Debtors.
 - - - - - - - - - - - - -

DOLORES F.       ANDERSON,   a/k/a   Dodie   Anderson;    DODIE   ANDERSON
FOUNDATION,

                  Plaintiffs – Appellants,

           v.

NATIONAL HERITAGE FOUNDATION, INCORPORATED,

                  Defendant – Appellee,

           and

OFFICIAL CREDITORS COMMITTEE,

                  Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:10-cv-00039-CMH-IDD).


Submitted:    June 27, 2011                    Decided:    July 13, 2011


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Gregory H. Counts, TYLER, BARTL, RAMSDELL & COUNTS, P.L.C.,
Alexandria,  Virginia;  Glenn  W.  Merrick,  G.W. MERRICK   &
ASSOCIATES, LLC, Greenwood Village, Colorado, for Appellants.
Erika L. Morabito, PATTON BOGGS LLP, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Dolores F. Anderson and the Dodie Anderson Foundation

appeal from the district court’s order affirming the bankruptcy

court’s denial of their motion for leave to file a proof of

claim beyond the bar date and the disallowance of their claim in

the bankruptcy case of National Heritage Foundation, Inc.                   We

have reviewed the record and the briefs filed by the parties and

find   no   reversible      error.     Accordingly,      we    grant   National

Heritage Foundation’s motion to submit the appeal on the briefs

and    affirm   for   the    reasons       stated   by   the   lower    courts.

Anderson v. Nat’l Heritage Found., Inc., No. 1:10-cv-00039-CMH-

IDD (E.D. Va., Sept. 28, 2010).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




                                       3